Title: To John Adams from Nathanael Greene, 3 March 1777
From: Greene, Nathanael
To: Adams, John


     
      Dear Sir
      Baskenridge, March 3d. 1777
     
     It is a long time since I wrote to you, or you to me, who stands in debt upon the schore of Letters I cannot tell therefore I shall begin anew if you have time and inclination you will give it an answer if not—I shall consider it as the Ladies do their Visits after Marriage, if theres no return the acquaintance drops.
     I believe you are pretty well convinced of the truth of the observation I made to you last summer, which was that you were playing a desperate game. I fancy your Ideas and mine differd very widely at that time respecting the state of things. You consulted your own feelings rather than the History of mankind in general. I am sensible you have not the most exalted oppinion of your Generals. Who is in fault. Every one would wish to be an Epimanandos—Sertorius or Turene if they could, but if Nature has refusd to crown the Sons of America with such choice Gifts—who is to blame either She or we. We cannot be blameable only as we stand in the way of better men. I can speak for myself—altho I have no wish to leave the service, Yet I value the freedom and happiness of America so much higher than I do my own personal glory—that I am ready at all times to give place to a better man.
     I am sensible from a review of the last Campaign there appears some considerable defects in the councils and conduct of its opperations. But give me leave to tell you Sir that our difficulties were inconceiveable to those who were not Eye witnesses to them. To expect that bravery firmness and good conduct from undeciplind Troops that is only to be found among Veteran Soldiers—General How had the last Campaign a large and well appointed Army. This Army strongly supported in all its opperations with a very formidable Naval force. Our forces were hastily drawn together no time to dicipline or form them—Very few that had ever been in Action. We had the Enimies intentions to collect—a large extent of Country on the Bays and Rivers to guard. It is true we have met with some misfortunes and great ones too—but not more so than might have been expected considering their strength and our situation. Perhaps the Generals may be thought blameable for not fighting more. I must confess I advisd to the bringing on an Action at the White Plains and then thought it right, as our Army was dayly wasting away and the grounds being very strong on which the Army lay. But the dicipline of the British Troops and the superiority of their Artillery might have given us a general defeat. In that case the consequences would have been terrible. The Alternative was desagreeable if we did not defeat the Enemy, the dissolution of our Army was soon to take place, and they left at liberty to range at large. General How has invareably pursued the Maxims of an invader this Campaign, by indeavoring to bring us to a General Action, and avoid skirmishing. General Washington as every defender ought has followed directly the contrary conduct, by indeavoring to Skirmish with the Enemy at all times, and avoid a general engagement. The Short term of enlistments and the still shorter aid of the Militia has lost us almost all the benefit of those Skirmishes. America abounds with Materials to form as good an Army as the World can produce—but it requires time, for nothing but habit makes the Soldier and Pride the Officer. I am in hopes if the New Army fills agreeable to the Resolutions of Congress that America will display in some future Campaign as much heroism and bravery as Europe can boast off. With these advantagies if the reputation of the American Arms is not supported—Let censure fall on the Heads of the guilty. I know that success marks the man of Wisdom while the unfortunate are execrated without any allowance as for Providential Accidents or misfortunes. Let us bury our past errors in the Cabinet and Field and join Heart and hand in concerting and executeing the most effectual measures to free America from her cruel Oppression.
     I beg leave to make some enquiry into the Policy of some late resolutions of Congress that respects General Lee. Why is he denied his request of haveing some Persons appointed to confer with him. Can any injury arise. Will it reflect any dishonor upon your body to gratify the request of one of your Generals. Suppose any misfortune should attend him immediately, will not all his friends say, he was made a sacrifice off. That you had it in your power to save him, but refusd your Aid. He sais in his Letter he has something of the last importance to propose with respect to himself and adds perhaps not less so as to the Publick. You cannot suppose the General would hold out a Proposition to bring us into disgrace or servitude. If he would it is certainly our interest to know it seasonably, that we may not make a sacrafice for a man that is undeserving of it. If he would not tis certainly a piece of Justice due to his merit to give him a hearing. To hear what he has to propose cannot injure us, for we shall be at liberty to improve or reject his proposition. But let us consider it in another point of view will not our Enemies the disaffected improve this report to our prejudice. They will naturally say that General How had a mind to offer some terms of Peace and that you refusd to lend an ear or give him a hearing and that you were obstinately bent in pursueing the War altho evidently to the ruin of the People. Had you not consented to hear General and Lord How last Spring the Publick never would have been satisfied but that there might have been an accomodation upon safe and honorable conditions. For my own part I could wish you to give General Lee a hearing—but whether you give him a hearing or not—I cannot help thinking the sacrafice you are makeing for General Lee is impolitick as it respects the Hessians, and unjust as it respects our Prisoners with General How.
     The Cartel that was settled between General Washington and General How was an exchange of Officers for Officers of equal Rank—Soldier for Soldier and Citizen for Citizen. General How has never refusd this mode of exchange and is now pressing of us to comply with it. Had we a General Officer of equal Rank with General Lee we might demand him with some propriety or had we an equal or superior number of Officers Prisoners with us the doctrine of retalliation would be reasonable and Just. But to retalliate for the injury offerd to one is bringing distress on many for no valuable purpose. General How has upwards of three hundred of our Officers in his hands and we only about fifty of his. If we put six field Officers in confinement because General Lee is kept confind—General How will immediately order an equal number of ours under the same confinement. The Officers themselves will have cause of complaint and all their friends will clamour loudly. If General How should not retalliate upon our Officers—but call them together—show them they are in his power, by us devoted to destruction, and then enlarge them, it will totally detach them and their connexions from our cause. If we make a sacrafice of the Enemy we dont hear the groans and see the tears of their mourning friends but if any of our Officers falls a sacrafice—these multiplied distresses are amongst us—continually—sounding in our Ears. But the worst consequences and the most to be dreaded is the effect it will have upon the Hessians. The mild and gentle treatment the Hessian Prisoners have receivd since they have been in our possession has produced a great alteration in their disposition. Desertion prevails among them. One whole Brigade refusd to fight or do duty—and were sent Prisoners—to New York. Rancour and hatred prevails between them and the British Soldiery. It Should be our policy to increase this hatred, not take a measure that may heal the difference. General How has been spreading papers among the Hessians with accounts of our haveing Sold the Hessian Prisoners for Slaves. This severity to their Officers will but too strongly confirm them in the Account. If we can allienate the foriegn Troops from the British service we inevitably ruin Great Britain for her own Natural Strenth is totally insufficient to conquer and hold in subjection these States. If the foreign Troops that are here can be debaucht Great Britain must be discouragd from employing any more—as so little reliance is to be placed upon them. For these and many other reasons that will readily occur to you I could wish the resolution respecting Retalliation might be suspended for a time at least especially as General Lees confinement is not strickt. The situation of our Army forbids our doing any thing that may alarm the fears of the People anew. We have but the Shadow of force, and are more indebted to the weather for security than to our own strength. I fear your late Promotions will give great disgust to many—but whatever promotions you intend to make—pray let them be compleated as soon as possible that those difficulties of reconcileing discontented Persons may not be at a time when Harmony and concord is necessary. Youl excuse the freedom I have taken and Pardon whats amiss. Yours sincerely
     
      N Green
     
    